DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  In claim 1, line 5, change “the” before “light bulb” to –a--. In claim 3, line 3, change “the” before “light switch” to –a--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-12 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zudrell-Koch, Pub. No. 2015/0237694.


As per claim 1, Zudrell-Koch discloses a light bulb apparatus (1) comprising: 2a receiver (22) configured to receive an alternating current 3(AC) power signal (32) encoding a color temperature with a phase cut 4transmitted from a lighting control system (20 or 8) to a luminaire (6) selectrically coupled to the light bulb (1); 6a signal transformer (21) configured to convert an input signal (31) generated from the  7AC power signal (31) into a lighting output signal (35)8; 9a light emitting element (24) of the luminaire coupled to the signal transformer (21) 10and configured to emit light (36) at the color temperature based on the 11lighting output signal (35); and 12a controller (23) communicably coupled to the signal transformer (21) to: 13 14determine the color temperature corresponding to the phase cut of the 15AC power signal via dimming control (22) as receiver, and 16cause the signal transformer (21) to convert the input signal (31) into the 17lighting output signal (35) based on the color temperature (determined by controller 
As per claim 2, Zudrell-Koch further discloses in Figs 1 and 2 a 2housing (2), wherein one or more of the receiver (22), the signal transformer (21), the light 3emitting element (24) and the controller (23) are positioned as components of the driver circuit (20 or 8) at least in part in the housing (2).
As per claims 6 and 7, Zudrell-Koch further discloses that the light emitting element is a LED (24) which is dimmable through the dimming control (22).
As per claim 8, Zudrell-Koch further discloses that the 2controller (23) comprises a memory storage device configured to store a look 3up table (see page 11, paragraph [0125] mapping color temperature to 4phase cut (see page 10,  paragraph [0112] and page 1, paragraph [0007]) .
As per claim 9, Zudrell-Koch further discloses that a 12pulse width modulator (234, 236 of Fig.4) for modulating the lighting output signal (see also pages 7-8, paragraph [0099]).  
As per claims 10 and 11, Zudrell-Koch further discloses that 1the AC power 2signal (31 of Fig.2) is, by definition, sinusoidal, 1wherein  the AC power signal (31) is received by the power converter  via an electrical power wire (see Figs. 2 and 3).


As per claim 12, Zudrell-Koch further discloses that the lighting 2control system (Fig.3b) comprises a lighting control signal receiver (110), a lighting control signal encoder (50), and a lighting control signal transmitter (107).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zudrell-Koch in view of Sadwick et al., Pub. No. 2014/0265935.
As per claim 4, Zudrell-Koch discloses the claimed invention substantially as explained above except for the signal transformer comprising an opto-isolator. However, this feature is well-known in the art as evidenced by Sadwick which discloses a lighting system with a dimmable driver having a signal transformer (202-216) which comprises an opto-isolator or opto-coupler (208 in Figs. 18 and 19) (see also paragraphs [0050] and [0058]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the opto-isolator as taught by Sadwick into the Zudrell-Koch’s type apparatus, because it would allow shifting the voltage of a control signal from one signal to another, thereby increasing the safety of the system.

As per claim 5, Zudrell-Koch in view of Sadwick discloses the claimed invention substantially as explained above. Fuether, Sadwitck discloses the opto-isolator comprising a diode opto-isolator (208). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zudrell-Koch in view of Carson et al., Patent No. 5,814,950.
Zudrell-Koch discloses the claimed invention substantially as explained above except for 
1 the lighting 2control signal encoder comprising a microcontroller.  However, this feature is well-known in the art as evidenced by Carson which discloses a lighting control system having a lighting control signal encoder (32) comprising a microcontroller (50).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the microcontroller as taught by Carson into the Zudrell-Koch’s type apparatus, because it would allow the possibility to store a predetermined number of scenes and to perform all the necessary control functions. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zudrell-Koch in view of Woytowitz, Pub. No. 2017/0127493.
Zudrell-Koch discloses the claimed invention substantially as explained above except for the lighting control signal encoder comprising a MOSFET or a TRIAC to generate the AC power signal. However, this feature is well-known in the art as evidenced by Woytowitz which discloses in Fig.18 a lighting control system (1800) controlling lighting devices (1804) and comprising a 1a lighting 2control signal encoder (1834) which comprises at least a MOSFET or a TRIAC to generate an AC power signal (see paragraphs [0213] and [0214] and also Fig.19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the MOSFET or TRIAC as taught by Woytowitz into the Zudrell-Koch’s type system, because it would allow selectively outputting a control signal, thereby providing power and commands to respectively illuminate and control the lighting devices.

Allowable Subject Matter
Claims 3, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 23 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu, Pub. No. 2020/0352004; Charlton et al., Pub. No. 2018/0014392; Shearer et al., Pub. No. 2017/0238392; Biery et al., Pub. No. 2018/0160491.

                                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844